— Order unanimously modified on the law and as modified affirmed without costs, in accordance with the following memorandum: The court improperly denied defendant Dicosimo’s motion for summary judgment dismissing plaintiffs’ causes of action alleging negligence in performing dental surgery. The affidavit submitted in support of the motion made a prima facie showing of entitlement to judgment as a matter of law and plaintiffs submitted no expert evidence in opposition (see, Bills v Africano, 132 AD2d 935).
Since defendant’s affidavit did not address the cause of *837action for lack of informed consent, however, that cause of action must stand. The order appealed from is modified by dismissing the first cause of action, and the fourth and fifth causes of action as against defendant Dicosimo. (Appeal from order of Supreme Court, Onondaga County, Hurlbutt, J.— summary judgment.) Present — Callahan, J. P., Doerr, Boomer, Balio and Lawton, JJ.